Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 2 are pending in this application.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to an intermediate of formula (XI) or (XXI).
II. Claim 2, drawn to an intermediate of formula (XV) or (XXII).
The two invention groups are independent or distinct, each from the other, because the intermediates in each invention group are mutually exclusive in structure and encompassed intermediate compounds.  
Claims 1 and 2 also are generic to the following disclosed patentably distinct species:
Claim 1 – the intermediate of formula (XI) or formula (XXI); and
Claim 2 – intermediate of formula (XV) or (XXII).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
As an example, a responsive election could be the invention of Group I, wherein the intermediate of formula (XI) is the elected species.  
There is a search and/or examination burden for the independent or distinct inventions of Group I or Group II and the patentably distinct species as set forth above because at least the following reason(s) apply: 
The two invention groups and each intermediate species would require a different field of search because the intermediate compounds of the two invention groups are directed to distinct substituents that are mutually exclusive.  Additionally, the definitions of V, W, Y and A are all divergent in formulas (XI), (XXI), (XV), and (XXII), so each species would have to be searched and examined separately in the patent and non-patent literature databases.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention Group I or II, (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in this restriction and election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the invention groups, species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention group or species.
Upon the allowance of a generic claim (in the event claims are further amended where this may be relevant), applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699